GRAVES, Presiding Judge.
*271This is an appeal from the revocation of a probation.
The appellant was convicted on April 11, 1953, on his plea of guilt to the crime of forgery, and upon such plea was sentenced to confinement in the state penitentiary for a period of five years. However, this sentence was probated or suspended and appellant was placed on probation with the sheriff of Smith County for a period of five years in accordance with such probation order which, among other things, required that the appellant “commit no offense against the laws of this or any other state, or the United States.”
Thereafter, it is shown by a petition duly signed by the district attorney and the sheriff of Smith County, that the appellant had committed other offenses against the laws of the state in that he had committed three offenses of theft of the grade of misdemeanor and thereby had violated the terms of said probation, all having occurred within the time of his probationary period. Whereupon the court revoked the probation of the sentence and appellant gave notice of appeal from such action of the court.
There is nothing in this record which calls for a review in the absence of a statement of facts or bills of exception, and no briefs have been filed herein.
The judgment is therefore affirmed.